                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                 Case No. 19-45420-mlo

David Allen Dziwanowski                                Chapter 7

          Debtor.                                      Hon. Maria L. Oxholm
                                                   /

              MOTION TO DISMISS CASE UNDER 11 U.S.C. § 707(b)(3)

         Daniel M. McDermott, United States Trustee, states as follows:

         1.     The Court has jurisdiction of this matter based on 28 U.S.C. § 1334(a)

and (b), 28 U.S.C. § 157(a) and (b)(1) and 28 U.S.C. § 151. This is a core proceeding

under 28 U.S.C. § 157(b)(2)(A) and (B). This Motion is filed under 11 U.S.C. §

707(b)(3). A proposed Order is attached.

         2.     The Debtor filed a voluntary petition under chapter 7 of the Bankruptcy

Code on April 10, 2019.

         3.     The Debtor’s obligations are primarily consumer debts.

         4.     The Debtor scheduled nonpriority unsecured debt of $139,508.95.

         5.     The Debtor’s Schedule I lists gross monthly income of $9,670.93.

         6.     Schedule I, line 5c, lists a voluntary contribution to a retirement plan in

the amount of $958.

         7.     Schedule I also lists a payment for “Flex” in the amount of $390.




 19-45420-mlo       Doc 10    Filed 05/09/19   Entered 05/09/19 12:30:29    Page 1 of 10
       8.    These voluntary contributions, $1,348 in total, should be considered

disposable income available to pay creditors.

       9.    The Debtor’s total net income, without the deductions described in

paragraphs 6 and 7, is $3,589.05.

       10.   According to Schedule J, the Debtor’s monthly expenses are $2,237.00.

       11.   With the additional funds described in paragraph 8, the Debtor has

$1,352.05 per month to pay creditors ($3,589.05 net income less $2,237 monthly

expenses).

       12.   In addition, Schedule I lists lease payments for two vehicles and the

insurance cost associated with both vehicles in the total amount of $1,203.94. The

Debtor is single, with the need for only one vehicle. These expenses can be reduced

by the cost of one of the vehicles.

       13.   The Debtor has an ability to pay creditors, and he is not needy of chapter

7 relief.




                                            2
 19-45420-mlo    Doc 10    Filed 05/09/19   Entered 05/09/19 12:30:29   Page 2 of 10
      WHEREFORE, the United States Trustee respectfully requests the entry of

an order dismissing the above-captioned Chapter 7 case.

                                              Respectfully submitted,

                                              DANIEL M. McDERMOTT
                                              UNITED STATES TRUSTEE
                                              Region 9

                                     By:      /s/ Jill M. Gies
                                              Trial Attorney
                                              Office of the U.S. Trustee
                                              211 West Fort St - Suite 700
                                              Detroit, Michigan 48226
                                              (313) 226-7913
                                              Jill.Gies@usdoj.gov
                                              [P56345]
Dated: May 9, 2019




                                          3
 19-45420-mlo   Doc 10   Filed 05/09/19    Entered 05/09/19 12:30:29    Page 3 of 10
                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:                                              Case No. 19-45420-mlo

David Allen Dziwanowski                             Chapter 7

         Debtor.                                    Hon. Maria L. Oxholm
                                                /


                    ORDER DISMISSING CHAPTER 7 CASE
         This case is before the Court on the Motion of the United States Trustee for
an order dismissing the above-captioned case under the provisions of § 707(b)(3) of
the Bankruptcy Code.
         No timely response or objection to the Motion has been filed. The Court, has
considered the pleadings, and finds good cause to enter this Order.
         IT IS ORDERED that the Motion is granted, and this case is DISMISSED.




 19-45420-mlo      Doc 10   Filed 05/09/19   Entered 05/09/19 12:30:29   Page 4 of 10
                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

                                                                       Case No. 19-45420-mlo
    In re:
                                                                       Chapter 7
    David Allen Dziwanowski
                                                                       Hon. Maria L. Oxholm
              Debtor.
                                                                /

                        NOTICE OF MOTION TO DISMISS CHAPTER 7 CASE

             The United States Trustee has filed papers with the court to dismiss this case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.).

       If you do not want the court to dismiss the case, or if you want the court to consider your
views on the motion, within 14 days, you or your attorney must:

             1.     File with the court a written response or an answer, explaining your position at: 1

                                             U.S. Bankruptcy Court
                                             211 West Fort Street,
                                               Detroit, MI 48226

       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

             You must also mail a copy to:            Jill M. Gies
                                                      Office of the United States Trustee
                                                      211 West Fort Street, Suite 700
                                                      Detroit, MI 48226

       2.     If a response or answer is timely filed and served, the clerk will schedule a hearing
on the motion and you will be served with a notice of the date, time and location of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.
                                                              DANIEL M. McDERMOTT
                                                              UNITED STATES TRUSTEE
                                                              Region 9

                                                      By      /s/ Jill M. Gies
                                                              Trial Attorney
                                                              Office of the U.S. Trustee
                                                              211 West Fort St - Suite 700
                                                              Detroit, Michigan 48226
                                                              (313) 226-7913
                                                              Jill.Gies@usdoj.gov
                                                              [P56345]
Dated: May 9, 2019


1
    Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e)
    19-45420-mlo         Doc 10      Filed 05/09/19        Entered 05/09/19 12:30:29           Page 5 of 10
                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                                     Case No. 19-45420-mlo
In re:
                                                     Chapter 7
David Allen Dziwanowski
                                                     Hon. Maria L. Oxholm
         Debtor.
                                                 /


  MEMORANDUM OF LAW IN SUPPORT OF THE UNITED STATES
 TRUSTEE’S MOTION TO DISMISS CASE UNDER 11 U.S.C. § 707(b)(3)

Dismissal Under 11 U.S.C. § 707(b)(3)

         This Court may dismiss Debtors' case if the totality of the circumstances of

Debtors' financial situation demonstrates abuse.

         Section 707(b)(3) provides:

         In considering under paragraph (1) whether the granting of relief would
         be an abuse of the provisions of this chapter in a case in which the
         presumption in subparagraph (A)(I) does not arise or is rebutted, the
         court shall consider -
               (B) [whether] the totality of the circumstances (including
               whether the debtor seeks to reject a personal services
               contract and the financial need for such rejection as sought
               by the debtor) of the debtor’s financial situation
               demonstrates abuse.


Ability to Pay

         The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

replaces dismissal based upon “substantial abuse” under pre-BAPCPA § 707(b) with



 19-45420-mlo      Doc 10   Filed 05/09/19   Entered 05/09/19 12:30:29    Page 6 of 10
a mere “abuse” standard. Under pre-BAPCPA law, substantial abuse could be found

where a debtor had sufficient income to repay his or her debts. See, e.g., In re

Krohn, 886 F.2d 123, 126 (6th Cir. 1989), (indicated that courts should examine,

under the totality of the circumstances, both the integrity and honesty of a debtor's

dealings with his creditors, as well as whether the debtor is “needy”). The Court,

however, stated that:

      Among the factors to be considered in deciding whether a debtor is
      needy is his ability to repay his debts out of future earnings. That factor
      alone may be sufficient to warrant dismissal. For example, a court
      would not be justified in concluding that a debtor is needy and worthy
      of discharge, where his disposable income permits liquidation of his
      consumer debts with relative ease.

Id. at 126 (citations omitted)(emphasis added). Ability to repay debts therefore

continues to be grounds for dismissal under the amended § 707(b)(3).



Voluntary Contributions to a Retirement Account

      Prior to the enactment of the Bankruptcy Abuse Prevention and Consumer

Protection Act (BAPCPA), courts consistently held that voluntary retirement

contributions and repayment of retirements loans were not reasonably necessary for

the support of debtors and their dependents, and therefore should be considered

disposable income when analyzing a debtor’s financial circumstances and the ability

to pay test under §707(b)(3). See In re Harshbarger, 66 F.3d 775 (6th Cir. 1995) and

In re Behlke, 358 F.3d 429 (6th Cir. 2004).



                                            2
 19-45420-mlo    Doc 10    Filed 05/09/19   Entered 05/09/19 12:30:29    Page 7 of 10
      Post BAPCPA, many courts have adopted a case-by-case approach to

determine which retirement related expenses should be considered available

disposable income. See In re Beckerman, 381 B.R. 841 (Bankr. E.D. Mich. 2008)

(finding that factors such the debtor’s age, income level and the amount of retirement

contributions relevant to determining whether the contributions are reasonable and

necessary.)

      Recent decisions make it clear that in the context of a §707(b)(3) motion to

dismiss, a debtor’s voluntary contributions to retirement accounts may still properly

be considered disposable income. “Notwithstanding these legislative changes to

treatment of certain retirement contributions and loan repayments as disposable

income in chapter 13 plans, courts have continued, quite appropriately, evaluating

them as part of the totality of the circumstances under §707(b)(3).” In re Tucker,

389 B.R. 535 (Bankr. N.D. Ohio 2008). See also In re White, 2015 Bankr. 2015 WL

6733878 (Bankr. N.D. Ohio 2015); In re Robinson, 2015 Bankr. LEXIS 719 (Bankr.

N.D. Ohio 2015); In re Hilmes, 438 B.R. 897 (N.D. Tex. 2010), In re Bender, 373

B.R. 25, 110 (Bankr. E.D. Mich. 2007)(McIvor, J.).



Conclusion

The Debtor’s attempt to obtain relief under Chapter 7, considering the totality of his

financial circumstances, is an abuse of chapter 7. In re Krohn, 886 F.2d 123, 126



                                            3
 19-45420-mlo    Doc 10    Filed 05/09/19   Entered 05/09/19 12:30:29   Page 8 of 10
(6th Cir.1989), In re Keating, 298 B.R. 104, 110 (Bkrtcy. E.D.Mich. 2003)(McIvor,

J.). For the reasons stated above, the Court should dismiss this case as an abuse of

Chapter 7.



                                               Respectfully submitted,
                                               DANIEL M. McDERMOTT
                                               UNITED STATES TRUSTEE
                                               Region 9


                                      By:      /s/ Jill M. Gies
                                               Trial Attorney
                                               Office of the U.S. Trustee
                                               211 West Fort St - Suite 700
                                               Detroit, Michigan 48226
                                               (313) 226-7913
                                               Jill.Gies@usdoj.gov
                                               [P56345]
Dated: May 9, 2019




                                           4
 19-45420-mlo    Doc 10   Filed 05/09/19    Entered 05/09/19 12:30:29    Page 9 of 10
                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                                      Case No. 19-45420-mlo
In re:
                                                      Chapter 7
David Allen Dziwanowski
                                                      Hon. Maria L. Oxholm
         Debtor.
                                                  /

                            CERTIFICATE OF SERVICE
         I hereby certify that on May 9, 2019, I served copies as follows:

1.       Documents Served:                     Motion to Dismiss, Notice of Motion,
                                               Memorandum and Certificate of
                                               Service.
2.       Served Upon:
                                               David Allen Dziwanowski
                                               55577 Hearthside Drive
                                               Utica, MI 48316-5329
3.       Method of Service:                    First Class Mail

                                                 DANIEL M. McDERMOTT
                                                 UNITED STATES TRUSTEE
                                                 Region 9


                                         By:     /s/ Jill M. Gies
                                                 Jill.Gies@usdoj.gov
                                                 Trial Attorney
                                                 Office of the U.S. Trustee
                                                 211 West Fort Street - Suite 700
                                                 Detroit, Michigan 48226
                                                 313.226.7913

Dated: May 9, 2019




19-45420-mlo       Doc 10   Filed 05/09/19   Entered 05/09/19 12:30:29   Page 10 of 10
